DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The action is in response to the Applicant’s remarks and arguments filed on 05/11/2022. 
Claims 1-7 are pending. 
Claim 1 is independent. 


Response to Arguments
Applicant's arguments filed 05/11/2022 have been fully considered but they are not persuasive. Applicant argues that Naito does not teach or suggest the limitation of claim 1 "a housing formed to accommodate the motor drive unit and the electrical discharge control unit, wha part of the housing which is 11, is attached to the discharge resistor 13.  Figure 3 shows the connection of 13 attached or in contact with housing 11. Applicant argues that Naito does not teach or suggest regarding claim 3 the limitation “at least a part of the housing includes an outer layer forming an outer surface of the housing and an inner layer forming an inner surface of the housing, and a resistive element forming the regenerative power discharge resistor is disposed between the outer layer and inner layer”.  Examiner respectfully disagrees. Naito figure 2-3 discloses broadly an outer layer 14 which incases every element, and an inner layer of the housing.  Paragraph 30 also discloses broadly that the cover 14 incases everything which can be interpreted as the outer layer and the inner layer 11a.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naito Hideharu et al. (JP 2007-335126) in view of NIWA et al. US Pub. No. 20140070751 A1. .


Re claim 1, Naito Hideharu teaches (Figures 1-7) a motor controller, comprising:
a motor drive unit (10, para 26) configured to drive and control a motor (50; external load is a traveling motor; para 28);
an electrical discharge control unit (50, para 28) configured to perform control in which regenerative power from the motor is consumed by a regenerative power discharge resistor (13, para 29; is a resistor. Item 13 is attached to item 50); and
a housing (11, para 26 and 27) formed to accommodate the motor drive unit (10) and the electrical discharge control unit (13),
wherein at least a part of the housing is configured as the regenerative power discharge resistor (Fig. 4A and 4B; para 29; 13 is formed to connect with case 11),
but fails to explicitly teach the motor is in regeneration mode.
Niwa teaches that the resistor is used to dissipate the power when the motor is in regeneration mode or deceleration mode (para 5-6, 12 and 74; discloses that resistance discharge unit is used during regeneration or deceleration mode.).
Before the effective filing date of the claimed invention, it would have been obvious to one with
ordinary skill in the art, to modify the system of Naito with the system of Niwa to convert the energy into thermal energy (see Niwa; para 12).

Re claim 3, Naito in view of Niwa teaches the motor controller according to claim 1, wherein the at least a part of the housing includes an outer layer (see Naito; Fig. 2-3; para 30) forming an outer surface of the housing (para 30) and an inner layer (see Naito; Fig. 2-3; para 30) forming an inner surface of the housing (see Naito; para 30),
and 
a resistive element (see Naito; 13) forming the regenerative power discharge resistor is disposed between the outer layer and the inner layer (see Naito; Fig. 2-3).

Re claim 4, Naito in view of Niwa teaches the motor controller according to claim 1, wherein
the housing has wall surfaces connected into a tubular structure (see Naito; Fig. 2-3), and 
the regenerative power discharge resistor comprises a resistive element (see Naito; Fig. 1-3; 13, para 29) wound around the wall surfaces of the housing (see Naito; Fig. 1-3).

Re claim 7, Naito in view of Niwa teaches the motor controller according to claim 1, wherein the regenerative power discharge resistor comprises two ends connected to the electrical discharge control unit (see Naito; para 28).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naito Hideharu et al. (JP 2007-335126) in view of NIWA et al. US Pub. No. 20140070751 A1. as applied to claim 1 above, and further in view of Ishizeki et al. (US 2015/0357886).

Re claim 6, Naito in view of Niwa teaches the motor controller according to claim 1, but fails to explicitly teach wherein at least a part of the housing is constituted by an insulating member.
Ishizeki teaches (Figure 5) wherein at least a part of the housing (base unit 54 is a part of item 10) is constituted by an insulating member (para 88; discloses that the material can be made of insulating material).
Before the effective filing date of the claimed invention, it would have been obvious to one with
ordinary skill in the art, to modify the system of Naito with the system of Niwa further with the system of Ishizeki to ensure the proper protection due to heat. 


Allowable Subject Matter
Claims 2 and 5 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R BROWN whose telephone number is (571)270-0396. The examiner can normally be reached Monday-Friday, 6:30am-3pm; Every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY R BROWN/Examiner, Art Unit 2846
/BICKEY DHAKAL/Primary Examiner, Art Unit 2846